        Case 1:12-cv-00380-EDK Document 159 Filed 02/05/20 Page 1 of 1




          In the United States Court of Federal Claims

                                      )
 UNITED LAUNCH SERVICES, LLC, et al., )
                                      )
                 Plaintiff,           )
                                      )             No. 12-380C
 v.                                   )             (Filed: February 5, 2020)
                                      )             nunc pro tunc December 19, 2019
 THE UNITED STATES OF AMERICA,        )
                                      )
                 Defendant.           )
                                      )


                                          ORDER

      The Clerk is directed to reassign this case to Judge Mary Ellen Coster Williams for the

conduct of ADR proceedings nunc pro tunc as of December 19, 2019.

      IT IS SO ORDERED.


                                                  s/ Elaine D. Kaplan
                                                  ELAINE D. KAPLAN
                                                  Judge
